DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abu Sayeem Reaz on 2/3/2022.

The application has been amended as follows: 

1. (Currently Amended) A switch, comprising: a processor; and a storage device coupled to the processor and storing instructions, which when executed by the processor cause the processor to perform a method, the method comprising: 
parsing, during booting up the switch, a first schema of the switch, wherein the first schema indicates initialization information for one or more services of multiple switch types associated with a plurality of switches of the switch generically expressed based on one or more tags;
identifying a 
identifying, in response to determining a match for the tag, a first piece of switch-specific information corresponding to the tag from a profile specific to a switch type associated with the switch, wherein the first piece of switch-specific information in the profile includes a value indicating a capacity ; 
by incorporating the value indicating the capacity into the first schema based on the identified tag .

	2.	(Previously presented) The switch of claim 1, wherein the tag includes a key associated with the switch-specific information, and wherein the key indicates a type of the key and a name of the key.

3. (Previously Presented) The switch of claim 2, wherein the method further comprises: searching for the key in the profile; and obtaining the switch-specific information based on the search for the key.

4. (Currently Amended) The switch of claim 1, wherein the profile indicates capacities and capabilities of the switch, wherein the capacities of the switch include limits of the hardware of the switch, and wherein the capabilities of the switch include a set of operations and features supported by the switch.

5.	(Currently amended) The switch of claim 1, wherein the method further comprises:
identifying a second tag of the one or more tags in the first schema ; and
identifying, based on the second tag, a second piece of switch-specific information in the profile indicating a capability of the switch; and wherein generating the second schema further comprises: including a section of the first schema in the second schema in response to the capability being supported by the switch; and refraining from including the section in the second schema in response to the capability not being supported by the switch.


6 -7 (Canceled)

8. (Previously Presented) The switch of claim 1, wherein the method further comprises initializing, during booting up the switch, a subset of the one or more services based on the information in the second schema.

9. (Original) The switch of claim 1, wherein the one or more services include:
a database service;

a representational state transfer (REST) service; and 
a web service.


10. (Previously presented) The switch of claim 1, wherein the first schema and the profile are packaged with the switch prior to booting up the switch.


11. (Currently Amended) A method comprising: 
parsing, during booting up the switch, a first schema of the switch, wherein the first schema indicates initialization information for one or more services of multiple switch types associated with a plurality of switches of the switch generically expressed based on one or more tags;
identifying a 
identifying, in response to determining a match for the tag, a first piece of switch-specific information corresponding to the tag from a profile specific to a switch type associated with the switch, wherein the first piece of switch-specific information in the profile includes a value indicating a capacity ; 
and generating a second schema from the first schema by incorporating the value indicating the capacity into the first schema based on the identified tag .

	12.	(Previously presented) The method of claim 11, wherein the tag includes a key associated with the switch-specific information, and wherein the key indicates a type of the key and a name of the key.

13. (Previously Presented) The method of claim 12, wherein the method further comprises: searching for the key in the profile; and obtaining the switch-specific information based on the search for the key.

14. (Currently Amended) The method of claim 11, wherein the profile indicates capacities and capabilities of the switch, wherein the capacities of the switch include limits of the hardware of the switch, 

15.	(Currently amended) The method of claim 11, further comprises:
identifying a second tag of the one or more tags in the first schema ; and
identifying, based on the second tag, a second piece of switch-specific information in the profile indicating a capability of the switch; and wherein generating the second schema further comprises: including a section of the first schema in the second schema in response to the capability being supported by the switch; and refraining from including the section in the second schema in response to the capability not being supported by the switch.


16 -17 (Canceled)

18. (Previously Presented) The method of claim 11, wherein the method further comprises initializing, during booting up the switch, a subset of the one or more services based on the information in the second schema.

19. (Original) The method of claim 11, wherein the one or more services include:
a database service;
a command-line interface (CLI) service;
a representational state transfer (REST) service; and 
a web service.


20. (Previously presented) The method of claim 11, wherein the first schema and the profile are packaged with the switch prior to booting up the switch.

21. (New) The switch of claim 1, wherein the method further comprises:
determining a set of parameters for runtime update; and
determining the one or more tags based on the set of parameters.

22. (New) The switch of claim 1, wherein the method further comprises:
determining, during booting up the switch, a profile indicator in a configuration file of the switch; and
obtaining the profile based on the profile indicator.

determining a set of parameters for runtime update; and
determining the one or more tags based on the set of parameters.

24. (New) The method of claim 11, further comprising:
determining, during booting up the switch, a profile indicator in a configuration file of the switch; and
obtaining the profile based on the profile indicator.




Allowable Subject Matter
Claim 1-5, 8-15, 18-24 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to accurately teach the claimed invention based on the Examiner’s Amendment entered 2/3/2022. Specifically, the prior art fails to teach “a first schema of the switch, wherein the first schema indicates initialization information for one or more services of multiple switch types associated with a plurality of switches of the switch generically expressed based on one or more tags;
identifying a 
identifying, in response to determining a match for the tag, a first piece of switch-specific information” and “incorporating the value indicating the capacity into the first schema based on the identified tag ” in combination with the other limitations of the claimed invention.
Examiner cites Kamath et al. (“Kamath”) (US 20180287966 A1) ¶0051-54. Here, a switch apparatus initializes a logical switch based on a configuration file of the switch, which may be a first schema, and identifies a container for that switch, considered a tag. The container corresponds to a profile in OVSDB and switch-specific configurations are enforced. Kamath’s disclosure however does not accurately teach a first schema as claimed, “wherein the first schema indicates initialization information for one or more services of multiple switch types associated with a plurality of switches of the switch , in response to determining a match for the tag, a first piece of switch-specific information” and “incorporating the value indicating the capacity into the first schema based on the identified tag ” in combination with the other limitations of the claimed invention. The two inventions are distinct in this way when generating the second schema.
Standley et al. (“Standley”) (US 20180121252 A1) in ¶0123 and Figure 9 teaches common configuration files, i.e. a schema, that is combined with dynamic information to generate a second schema for configuring a module in a specific way, but this fails to teach the same steps in the method claimed as cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JAY L VOGEL/Primary Examiner, Art Unit 2478